DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/969839 has claims 1-2, 4, 6-7, 9-11, 13, 15-16, and 18-25 pending.  
Claims 3, 5, 8, 12, 14, and 17 have been cancelled. 
Claim 25 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-17, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (Pub. No. US2016/0094483 published on March 31, 2016; hereinafter Johnston) in view of Lawson et al. (Pub. No. US2015/0341469 published on November 26, 2015; hereinafter Lawson) in view of Goodson et al. (Pat. No. US/8978034 issued on March 10, 2015; hereinafter Goodson) in view of Armour et al. (Pub. No. US2013/0238772 published on September 12, 2013; hereinafter Armour.
Regarding claim 1, Johnston discloses the following: 
(Currently Amended) A cloud service management system, comprising: 
a task repository configured to store a plurality of task parameters associated with a plurality of tasks, wherein the plurality of task parameters are stored in fields associated with task entries in the task repository, wherein the cloud service management system causes one or more tasks to run on cloud services, wherein the cloud services include a dedicated solution and a shared solution, wherein the task parameters include common parameters and proprietary parameters, wherein the common parameters are common to two or more disparate cloud services, and wherein the proprietary parameters are unique to one of the cloud services; 
(Johnston discloses a task repository [0011] or database [0012], e.g. “The descriptor record is stored in a descriptor file maintained in a deployment system database” [0012], configured to store a plurality of task parameters [0037, 0043; FIG. 1A, Elements 124, 126-1 through 126-n mapped to 130-1 through 130-n] - see a JSON descriptor file [0037] – associated with a plurality of tasks, wherein the plurality of task parameters are stored in fields [0012, 0037], e.g. “attributes of one or more resources” [0012], associated with task entries/records in the task repository [0043], e.g. task parameters in the form of “service descriptor record (126-1 through 126-n) for each service environment (130-a through 130-n) defined for an application” [0043], wherein the cloud service management system [0043] causes one or more tasks to run on cloud services, e.g. “action that needs to be performed for provisioning the necessary service” [0037], 
wherein the cloud services include a dedicated solution and a shared solution – see “the private or public clouds (130-a through 130-n)” [0042],
wherein the task parameters include common parameters [0043]  and proprietary parameters [0096], 
wherein the common parameters are common to two or more disparate cloud services, e.g. “One or more service descriptor records specified in the JSON descriptor file 124 may be for the same 
an interface configured to receive task input including one or more of the plurality of task parameters, and an engine configured to determine a task for assignment to the dedicated solution, 
(Johnston discloses an interface configured to receive task input including one or more of the plurality of task parameters, e.g. “the deployment mechanism may provide tools, such as the API accessed through a graphical user interface or command line interface, to allow the developer to specify the minimal resources and/or services required in the environment so that the application 110 can execute…The environment description 122 specified by the developer is provided as a descriptor record that is updated to a descriptor file 124, such as a JSON descriptor file” [0036], and an engine configured to determine a task for assignment to the dedicated solution, e.g. “The resource and service requirements provided in the descriptor record are translated into one or more actions that need to be taken in the cloud service environment for provisioning the required resources or services” [0136; FIG. 16, Element 1640], the engine further configured to access dedicated parameters, e.g. the dedicated parameters are the service descriptor record mapped to service environment [0043], from the task repository corresponding to parameters required by the dedicated solution for task running, e.g. “In response to the request, a descriptor file is accessed, as illustrated in operation 1620. The descriptor file is a a virtual machine and/or server, e.g. “the ECO agents in the different host servers (such as Game Services server, Web Service VM server, "Nice Job" VM server, etc.)” [0077], of the dedicated solution, e.g. “perform one or more commands and, in response, sends messages to the remote host servers, which each contain an ECO agent 2.15a” [0077], wherein the agent is configured to control the virtual machine and/or server on which the agent is running, e.g. “The ECO agents are responsible for doing all local work within the respective servers, while the Workflow service is used for orchestration of tasks across all servers/client services and for coordinating the actions across local hosts” [0077] based on the dedicated parameters [0135])

However, Johnston does not disclose the following:

Nonetheless, this feature would have been made obvious, as evidenced by Lawson.
(Lawson teaches that the engine is configured to determine a task for assignment to the shared solution [0092-0093], the engine further configured to access shared parameters from the task repository corresponding to parameters required by the shared solution for task running [0093-0096], e.g. “Based on the values of configuration data fields 1316, the industrial device or cloud gateway 1314 can determine which subset of available data is to be provided to cloud platform 1302, an identification of the cloud platform to which the data is to be sent, a frequency of upload, and other such parameters” 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the functionality of Lawson in the engine of Johnston. 
The motivation would have been as follows: “provide their stored data to cloud platform 1002 over a shared cloud gateway that aggregates the selected data from the local historians and migrates the data to cloud storage under control of data collection component 1008” [0089].

However, Johnston in view of Lawston does not disclose the following:
(1)	an interface configured to: 
display a thread drawing canvas that by a user input links two or more of the plurality of tasks into a chain of tasks, wherein at least one of the fields associated with the task entries stores information linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution, and receive task input including one or more of the plurality of task parameters;
(2)	an engine configured to: 
determine assignment to the dedicated solution or the shared solution for each of the chain of tasks based on the at least one of the fields associated with the task entries that stores the information linking the two or more of the plurality of tasks into the chain of tasks,
Nonetheless, this feature would have been made obvious, as evidenced by Goodson.
(1) (Goodson discloses an interface, such as a “graphical user interface” [Column 10, Lines 23-24] configured to: 
display a thread drawing canvas – such as a defined worklow [Column 3, Lines 35-37; Column 4, Lines 12-34] for threads – that by a user input links two or more of the plurality of tasks into a chain of tasks, e.g. such as filter, data breakdown, and data aggregation [Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116], wherein at least one of the fields/details associated with the task entries stores information [Column 4, Lines 30-34] linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution [Column 4, Lines 40-67; Column 5, Lines 1-13; Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116], and receive task input including one or more of the plurality of task parameters – see parameters such as “Data source”, “Input data format”, “Data Transformations”, “Outputs”, “Periodicity”, etc. [Column 4, Lines 35-67; Column 5, Lines 1-13]. 
See figure of thread drawing canvas below: 

    PNG
    media_image1.png
    170
    448
    media_image1.png
    Greyscale
[FIG. 1B, Element 103])
(2) (Goodson discloses an engine or scheduler [Column 6, Lines 19-30] configured to: 
determine assignment [Column 6, Lines 26-27] to the dedicated solution or processing environment [Column 5, Lines 58-66; Column 6, Line 27] for each of the chain of tasks, e.g. “make 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston with the teachings of Goodson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teachings of Goodson with respect to the tasks of Johnston in view of Lawston.
The motivation would have been to benefit from “implementing a near-real-time processing system for the workflow-processing environment” [Column 7, Lines 6-8 - Goodson].

However, Johnston in view of Lawston in view of Goodson does not disclose the following:
(1)	an engine configured to: 
determine assignment to the dedicated solution or the shared solution for each of the chain of tasks, 
determine at least one dedicated task of the chain of tasks for assignment to the dedicated solution, 
(2)	
Nonetheless, this feature would have been made obvious, as evidenced by Armour.
(1) (Armour discloses an engine configured to determine assignment to the dedicated solution, e.g. private cloud [0028], or the shared solution, e.g. public cloud [0028], for each of the chain of tasks [0030-0031, 0041], e.g. “Software applications may be divided into different sections or tiers, each of which may be assigned to a different cloud” [0030], wherein the engine is configured to determine at 
(2) (Armour teaches that the engine is configured to determine at least one shared task of the chain of tasks for assignment to the shared solution or public cloud [0040-0042], e.g. “determine which task is to be performed using commands that are native to the user-selected cloud computing system” [0041])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston in view of Goodson with the teachings of Armour. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the functionality of Armour into the engine of Johnston in view of Lawston in view of Goodson.
The motivations would have been as follows: 
 “For example, in public cloud B a command to temporarily halt processing may be a "Pause" command while in private cloud A, the command to temporarily halt processing is a "Suspend" command. Accordingly, each cloud may have its own cloud-specific commands 117.” [0040 – Armour].
“to determine which task is to be performed using commands that are native to the user-selected cloud computing system” [0041 – Armour].
Regarding claim 2 Johnston in view of Lawston in view of Goodson  in view of Armour discloses the following: 
wherein the interface is further configured to: 
encode the task input to a local format prior to storing the plurality of task parameters in the task repository.  
Johnston teaches encoding/translating the task input to a local format, e.g. “The descriptor record is generated by translating the resource and service requirements into one or more actions that need to be taken” [0012], prior to storing the plurality of task parameters in the task repository, e.g. “The descriptor record is stored in a descriptor file maintained in a deployment system database for retrieval during subsequent execution of the application in the cloud system” [0012])
Regarding claim 4, Johnston in view of Lawston in view of Goodson  in view of Armour discloses the following: 
the engine further configured to encode the dedicated parameters to a dedicated format prior to providing the dedicated parameters to the agent, wherein the dedicated format is compatible with the agent.  
(Johnston teaches encoding/translating the dedicated parameters to a dedicated format, e.g. [0012] prior to providing the dedicated parameters, e.g. “The end users interact with the GUI or CLI to submit requests to the ECO API 2.5. The ECO API 2.5 translates these requests and engages the ECO Messaging Broker 2.1 to forward the requests to the respective ECO services/resources. In one embodiment, the services may include a cloud service or any other service provided within a cloud service. In one embodiment, the messaging broker 2.1 of the ECO API has built-in logic that is able to understand the multiple different "languages" (APIs) used by different cloud services, and translates the request directed to a specific target cloud service appropriately”, to the agent [0077], wherein the dedicated format is compatible with the agent, e.g. “The Client agent 2.15a listens for commands from the Tenant Messaging service 2.12, performs one or more actions, and then reports back when the task/action is complete” [0077])
Regarding claim 6, Johnston in view of Lawston in view of Goodson  in view of Armour discloses the following: 
the engine further configured to encode the shared parameters to a shared format prior to generating the shared  task request, wherein the shared format is compatible with the gateway.  
(Lawson teaches encoding the shared parameters to a shared format with an identifiable tag [0086, 0093, 0095, 0097], e.g. “a historian tag or identifier that indicates the data item's origin or context within the organizational hierarchy (e.g., SoCal:DieCastArea:#1HeadlineMachine:DowntimeTracking:DowntimeMinutes). Data model 1004 can represent industrial controllers, devices, machines, or processes as data structures (e.g., type instances)” [0086], prior to generating the shared  task request, e.g. “the necessary historian configuration data has been set” [0089], wherein the shared format is compatible with the gateway [0092-0094])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the encoding technique of Lawson in accordance with the task request of Johnston.  
The motivation would have been to provide “adherence” to a data model [0086 – Lawson]
Regarding claim 7, Johnston in view of Lawston in view of Goodson in view of Armour discloses the following: 
wherein the engine is configured to monitor performance metrics of the two or more disparate cloud services including the dedicated solution and the shared solution.  
(Johnston teaches that the engine is configured to monitor/collect performance metrics [0040, 0090], e.g. “generate performance and cost metrics” [0090], of the two or more disparate cloud service, e.g. “a pre-defined rule may indicate selecting an environment and/or resources/services based on performance. In both the examples, the ECO core may periodically, (a) collect and analyze data received from the various resources that are provisioned in the cloud for executing an instance of the application 
For further evidence of the dedicated solutions and the shared solution, see citation of “the private or public clouds (130-a through 130-n)” [0042])
Regarding claim 10, Johnston discloses the following: 
(Currently Amended) A method, comprising: 
receiving, via [[an]] the interface, task input including a plurality of task parameters, wherein one or more task run on cloud services based on the task parameters when provided to the cloud services, wherein the cloud services include a dedicated solution and a shared solution, wherein the task parameters include common parameters and proprietary parameters, wherein the common parameters are common to two or more disparate cloud services, and wherein the proprietary parameters are unique to one of the cloud services; 
(Johnston teaches receiving, via the interface, task input [0036] including a plurality of task parameters, e.g. the dedicated parameters are the service descriptor record mapped to service environment [0043], wherein one or more tasks run on cloud services based on the task parameters when provided to the cloud services, e.g. “action that needs to be performed for provisioning the necessary service” [0037],
wherein the cloud services include a dedicated solution and a shared solution – see “the private or public clouds (130-a through 130-n)” [0042],
wherein the task parameters include common parameters [0043]  and proprietary parameters [0096],
wherein the common parameters are common to two or more disparate cloud services, e.g. “One or more service descriptor records specified in the JSON descriptor file 124 may be for the same application executing on different cloud services” [0043] and therefore the parameters of a service descriptor record [0096] are common [0043],

storing the plurality of task parameters to [[a]]the task repository, wherein the plurality of task parameters are stored in the plurality of fields associated with [[task]] the plurality of entries in the task repository; 
(Johnston teaches storing the plurality of task parameters, [0037, 0043; FIG. 1A, Elements 124, 126-1 through 126-n mapped to 130-1 through 130-n] to the repository [0011-0012], wherein the plurality of task parameters are stored in the plurality of fields [0012, 0037], e.g. “attributes of one or more resources” [0012], associated with the plurality of entries/records in the task repository [0043]. 
See additional citations of Johnston below: 
Johnston discloses a JSON descriptor file [0037] that has task parameters, each of the task parameters being in the form of “service descriptor record (126-1 through 126-n) for each service environment (130-a through 130-n) defined for an application” [0043])
determining a task for assignment to the dedicated solution; 
(Johnston teaches determining a task for assignment to the dedicated solution, e.g. “The resource and service requirements provided in the descriptor record are translated into one or more actions that need to be taken in the cloud service environment for provisioning the required resources or services” [0136; FIG. 16, Element 1640])
access dedicated parameters from the task repository corresponding to parameters required by the dedicated solution for task running; and 
(Johnston teaches accessing dedicated parameters from the task repository, e.g. the dedicated parameters are the service descriptor record mapped to service environment [0043], corresponding to parameters required by the dedicated solution for task running [0077, 0135])
providing the dedicated parameters to an agent operating on a virtual machine of the dedicated solution; 
(Johnston teaches providing the dedicated parameters to an agent operating on a virtual machine of the dedicated solution [0077, 0135])

However, Johnston does not disclose the following:
(1)	determining a shared task for assignment to the shared solution; 
(2) 	accessing shared parameters from the task repository corresponding to parameters required by the shared solution for shared task running; 
(3)	generating a shared task request including the shared parameters; and 
(4)	providing the shared task request to a gateway associated with the shared solution.
Nonetheless, this feature would have been made obvious, as evidenced by Lawson.
(1) (Lawson teaches determining a shared task for assignment to the shared solution [0092-0093])
(2) (Lawson teaches accessing shared parameters from the task repository corresponding to parameters required by the shared solution for shared task running [0093-0096], e.g. “Based on the values of configuration data fields 1316, the industrial device or cloud gateway 1314 can determine which subset of available data is to be provided to cloud platform 1302, an identification of the cloud platform to which the data is to be sent, a frequency of upload, and other such parameters” [0093])
(3) (Lawson teaches generating a shared task request including the shared parameters, e.g. “the necessary historian configuration data has been set” [0089])
(4) (Lawson teaches providing the shared task request to a gateway associated with the shared solution [0089-0093], e.g. “client device 1010 can then send this configuration data to the cloud platform 1002 to facilitate deployment of the cloud-based data historian system 1020…local historians 1018 can interact 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the steps of Lawson in accordance with the task request of Johnston. 
The motivation would have been as follows: “provide their stored data to cloud platform 1002 over a shared cloud gateway that aggregates the selected data from the local historians and migrates the data to cloud storage under control of data collection component 1008” [0089].

However, Johnston in view of Lawson does not disclose the following:
(1)	receiving, via a thread drawing canvas of an interface, user input linking two or more of a plurality of tasks into a chain of tasks, wherein the plurality of tasks are stored in a task repository and represented by a plurality of entries in the task repository, wherein the plurality of entries include a plurality of fields, and wherein at least one of the plurality of fields associated with each of the plurality of entries stores information linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution;
(2)	determining assignment to the dedicated solution or the shared solution for each of the chain of tasks based on the at least one of the fields associated with the plurality of entries that stores the information linking the two or more of the plurality of tasks into the chain of tasks;
Nonetheless, this feature would have been made obvious, as evidenced by Goodson.
(1) (Goodson teaches receiving, via a thread drawing canvas – such as a defined worklow [Column 3, Lines 35-37; Column 4, Lines 12-34] –  of an interface such as a “graphical user interface” [Column 10, Lines 23-24], user input linking two or more of a plurality of tasks into a chain of tasks, e.g. such as filter, Goodson], and represented by a plurality of entries in the task repository [Column 4, Lines 35-67; Column 5, Lines 1-13; Claim 8 of Goodson], wherein the plurality of entries include a plurality of fields/details [Column 4, Lines 30-34] – see parameters such as “Data source”, “Input data format”, “Data Transformations”, “Outputs”, “Periodicity”, etc. [Column 4, Lines 35-67; Column 5, Lines 1-13], and wherein at least one of the plurality of fields associated with each of the plurality of entries stores information linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution [Column 4, Lines 40-67; Column 5, Lines 1-13; Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116]. 
See figure of thread drawing canvas below: 

    PNG
    media_image1.png
    170
    448
    media_image1.png
    Greyscale
)
(2) (Goodson teaches determining assignment [Column 6, Lines 26-27] to the dedicated solution or processing environment [Column 5, Lines 58-66; Column 6, Line 27] for each of the chain of tasks, e.g. “make decisions as to which node and processing element runs a specific stage” [Column 6, Lines 26-27] based on the at least one of the fields associated with the plurality of entries that stores the information [Column 4, Lines 35-67; Column 5, Lines 1-13] linking the two or more of the plurality of tasks into the chain of tasks [Column 9, Lines 40-67; FIG. 1B, Elements 103, 112, 114, 116; FIG. 5, All Elements])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston with the teachings of Goodson. 
Goodson with respect to the tasks of Johnston in view of Lawston.
The motivation would have been to benefit from “implementing a near-real-time processing system for the workflow-processing environment” [Column 7, Lines 6-8 - Goodson].

However, Johnston in view of Lawson in view of Goodson does not disclose the following:
determining assignment to the dedicated solution or the shared solution for each of the chain of tasks by:
(1)	 determining a dedicated task of the chain of tasks for assignment to the dedicated solution; 
(2)	determining a shared task of the chain of tasks for assignment to the shared solution;
Nonetheless, this feature would have been made obvious, as evidenced by Armour.
(1) (Armour teaches determining assignment to the dedicated solution, e.g. private cloud [0028], or the shared solution, e.g. public cloud [0028], for each of the chain of tasks [0030, 0041], e.g. “Software applications may be divided into different sections or tiers, each of which may be assigned to a different cloud” [0030] and “determine which task is to be performed using commands that are native to the user-selected cloud computing system” [0041] by:
(1)	 determining a dedicated task of the chain of tasks for assignment to the dedicated solution [0030-0031, 0040-0042])
(2) (Armour teaches determining a shared task of the chain of tasks for assignment to the shared solution [0040-0042], e.g. “determine which task is to be performed using commands that are native to the user-selected cloud computing system” [0041])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston in view of Goodson with the teachings of Armour. 
Armour into the engine of Johnston in view of Lawston in view of Goodson.
The motivations would have been as follows: 
 “For example, in public cloud B a command to temporarily halt processing may be a "Pause" command while in private cloud A, the command to temporarily halt processing is a "Suspend" command. Accordingly, each cloud may have its own cloud-specific commands 117.” [0040 – Armour].
“to determine which task is to be performed using commands that are native to the user-selected cloud computing system” [0041 – Armour].
Regarding claim 11, Johnston in view of Lawston in view of Goodson in view of Armour discloses these features, and this claim is rejected on that same basis of claim 2.
Regarding claim 13, Johnston in view of Lawston in view of Goodson in view of Armour discloses the features, and this claim is rejected on that same basis of claim 4.
Regarding claim 15, Johnston in view of Lawston in view of Goodson in view of Armour discloses the features, and this claim is rejected on that same basis of claim 6.
Regarding claim 16, Johnston in view of Lawston in view of Goodson in view of Armour discloses the features, and this claim is rejected on that same basis of claim 7.
Regarding claim 23, Johnston in view of Lawston in view of Goodson in view of Armour discloses the following:
(New) The cloud service management system of claim 1, wherein two or more of the plurality of tasks in the chain of tasks are executed simultaneously.  
Goodson teaches that two or more of the plurality of tasks in the chain of tasks are executed simultaneously, e.g. “There may also be hardware tailored for specific process elements. E.g., elements performing large parallel operations may make use of parallel GPU hardware” [Column 6, Lines 11-14])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston with the teachings of Goodson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Goodson to simultaneously execute the tasks of Johnston in view of Lawston.
The motivation would have been to benefit from processing elements in the processing environment that perform parallel/simultaneous tasks [Column 6, Lines 3-18 – Goodson].
Regarding claim 24, Johnston in view of Lawston in view of Goodson in view of Armour discloses the following:
 (New) The cloud service management system of claim 1, wherein two or more of the plurality of tasks in the chain of tasks are executed in series.
(Goodson teaches that two or more of the plurality of tasks in the chain of tasks are executed in series [Column 4, Lines 35-67; Column 5, Lines 1-13; Column 5, Lines 55-64; FIG. 1B, Elements 103 and 107])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston with the teachings of Goodson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Goodson to execute the tasks of Johnston in view of Lawston in series.
The motivation would have been to benefit from “implementing a near-real-time processing system for the workflow-processing environment” [Column 7, Lines 6-8 - Goodson].
Regarding claim 25, Johnston in view of Lawston in view of Goodson in view of Armour discloses the following: 
(New) The system of claim 1, comprising: 
a visualization component of the interface configured to provide a thread running control panel associated with the chain of tasks.
(Goodson discloses a visualization component of the interface [Column 4, Lines 30-34; FIG. 1B, All Elements] configured to provide a thread running control panel associated with the chain of tasks [Column 6, Lines 5-11; FIG. 1B, All Elements])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston with the teachings of Goodson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Goodson to execute the tasks of Johnston in view of Lawston in series.
The motivation would have been to benefit from “implementing a near-real-time processing system for the workflow-processing environment” [Column 7, Lines 6-8 - Goodson].
Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Lawston in view of Goodson in view of Armour in view of Dees, Jr. et al. (Pat. No. US2014/0137073 published on May 15, 2014; hereinafter Dees).
Regarding claim 9, Johnston in view of Lawston in view of Goodson in view of Armour does not disclose the following: 
wherein at least one of the fields is automatically populated, wherein the task input does not include information satisfying the at least one of the fields.  
Nonetheless, this feature would have been made obvious, as evidenced by Dees, Jr.
(Dees, Jr. teaches that at least one of the fields is automatically populated, wherein the task input does not include information satisfying the at least one of the fields [0041])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston in view of Goodson in view of Armour with the teachings of Dees, Jr. 

Apply the well-known technique of Dees, Jr. on the fields for the task input of Johnston in view of Lawston in view of Goodson in view of Armour. 
The motivation would have been “to determine the parameters necessary for the additional servers to fill the needs of the line of business” [0041 – Dees, Jr.].
Regarding claim 18, Johnston in view of Lawston in view of Goodson in view of Armour in view of Dees, Jr. disclose the following: 
wherein at least one of the fields is automatically populated, wherein the task input does not include information satisfying the at least one of the fields.  
(Dees, Jr. teaches that at least one of the fields is automatically populated, wherein the task input does not include information satisfying the at least one of the fields [0041])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawston in view of Goodson in view of Armour with the teachings of Dees, Jr.  
The prima facie case of obviousness is that same as that of claim 9.
Claim(s) 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Johnston in view of Lawston in view of Goodson in view of Fu et al. (Pub. No. US2016/0378450 published on December 29, 2016; hereinafter Fu) in view of Chanrdasekran et al. (Pub. No. US2017/0024260 filed on July 21, 2015; hereinafter Chandrasekran).
Regarding claim 19, Johnston discloses the following: 
(Currently Amended) A system, comprising: 
a graphical user interface configured to receive task input including a plurality of task parameters associated with a plurality of tasks, wherein the cloud services include a dedicated solution and a shared solution, wherein the task parameters include common parameters and proprietary parameters, wherein the common parameters are common to two or more disparate cloud services, wherein the proprietary parameters are unique to one of the cloud services, 
(Johnston discloses a graphical user interface configured to receive task input [0036] including a plurality of task parameters associated with a plurality of tasks, e.g. the dedicated parameters are the service descriptor record mapped to service environment [0043], wherein the cloud services include a dedicated solution and a shared solution – see “the private or public clouds (130-a through 130-n)” [0042], wherein the task parameters include common parameters [0043]  and proprietary parameters [0096], wherein the common parameters are common to two or more disparate cloud services, e.g. “One or more service descriptor records specified in the JSON descriptor file 124 may be for the same application executing on different cloud services” [0043] and therefore the parameters of a service descriptor record [0096] are common [0043], wherein the proprietary parameters are unique to one of the cloud services, e.g. “environment descriptor record contains list of parameters that is needed to run the application”  [0096])
wherein the task parameters are stored to a task repository, wherein the plurality of task parameters are stored in fields associated with task entries in the task repository, wherein a first subset of the common parameters and the proprietary parameters are configured to be provided to the dedicated solution using an agent running on a virtual machine of the dedicated solution, and 
(Johnston teaches that the task parameters are stored to a task repository [0011-0012, 0135; FIG. 16, Element 1620], wherein the plurality of task parameters are stored in fields [0012, 0037], e.g. “attributes of one or more resources” [0012], associated with task entries/records in the task repository [0043], wherein a first subset of the common parameters [0043, 0096] and the proprietary parameters [0096] are configured to be provided to the dedicated solution using an agent running on a virtual machine of the dedicated solution [0077, 0135])

Johnston does not disclose the following:
wherein a second subset of the common parameters and the proprietary parameters are provided to the shared solution using a gateway for the shared solution.  
Nonetheless, this feature would have been made obvious, as evidenced by Lawson.
(Lawson teaches a second subset of the common parameters and the proprietary parameters are provided to the shared solution [0089, 0092-0096] using a gateway to the shared solution [0089-0093], e.g. “client device 1010 can then send this configuration data to the cloud platform 1002 to facilitate deployment of the cloud-based data historian system 1020…local historians 1018 can interact with cloud platform 1002 over individual cloud gateways integrated with the respective local historians” [0089])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Implement the functionality of Lawson in the engine of Johnston. 
The motivation would have been as follows: “provide their stored data to cloud platform 1002 over a shared cloud gateway that aggregates the selected data from the local historians and migrates the data to cloud storage under control of data collection component 1008” [0089].

However, Johnston in view of Lawson does not disclose the following:
(1)	a graphical user interface including a thread drawing canvas and configured to_ receive, via the thread drawing canvas of the graphical user interface, user input linking two or more of a plurality of tasks into a chain of tasks, wherein the plurality of tasks are stored in a task repository and represented by task entries in the task repository, wherein the task entries include a plurality of fields, and wherein at least one of the plurality of fields associated with each task entry stores information linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution (2)	receive task input including a plurality of task parameters associated with [[a]]the plurality of tasks, wherein the task parameters are stored to the task repository, wherein the plurality of task parameters are stored in fields associated with the task entries in the task repository;
(3)	an engine configured to: based on the at least one of the fields associated with the task entries that stores the information linking the two or more of the plurality of tasks into the chain of tasks 
Nonetheless, this feature would have been made obvious, as evidenced by Goodson.
(1) (Goodson discloses a graphical user interface [Column 10, Lines 23-24] including a thread drawing canvas – such as a defined worklow [Column 3, Lines 35-37; Column 4, Lines 12-34] and configured to receive, via the thread drawing canvas of the graphical user interface [Column 3, Lines 35-37; Column 4, Lines 12-34; Column 10, Lines 23-24], user input linking two or more of a plurality of tasks into a chain of tasks, e.g. such as filter, data breakdown, and data aggregation [Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116],  wherein the plurality of tasks are stored in a task repository, e.g. “a storage location of a data micro-batch” [Claim 8 of Goodson], and represented by task entries in the task repository [Column 4, Lines 35-67; Column 5, Lines 1-13; Claim 8 of Goodson], wherein the task entries include a plurality of fields/details [Column 4, Lines 30-34] – see parameters such as “Data source”, “Input data format”, “Data Transformations”, “Outputs”, “Periodicity”, etc. [Column 4, Lines 35-67; Column 5, Lines 1-13], and wherein at least one of the plurality of fields associated with each task entry stores information [Column 4, Lines 30-34] linking the two or more of the plurality of tasks into the chain of tasks for at least one of simultaneous or series execution [Column 4, Lines 40-67; Column 5, Lines 1-13; Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116]
(2) (Goodson teaches receiving task input including a plurality of task parameters associated with the plurality of tasks – see parameters such as “Data source”, “Input data format”, “Data Transformations”, Goodson], wherein the plurality of task parameters are stored in fields associated with the task entries in the task repository [Column 4, Lines 35-67; Column 5, Lines 1-13; Claim 8 of Goodson]. 
See figure of thread drawing canvas below: 

    PNG
    media_image1.png
    170
    448
    media_image1.png
    Greyscale
[FIG. 1B, Element 103])
(3) (Goodson discloses an engine configured to: 
cause two or more tasks of the chain of tasks to run on cloud services, when provided to the cloud services [Column 7, Lines 7 & 39], e.g. “public/semi-private/private networks/servers/devices” [Column 7, Line 39], based on the at least one of the fields associated with the task entries that stores the information linking the two or more of the plurality of tasks into the chain of tasks [Column 4, Lines 35-67; Column 5, Lines 1-13; Column 4, Lines 48-57; FIG. 1B, Elements 103, 112, 114, 116])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawson with the teachings of Goodson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Goodson with respect to the tasks of Johnston in view of Lawston.
The motivation would have been to “integrate the concept of time and batching (including micro-batching) into a data processing layer, allowing a single processing definition to be applied at different granularities” [Column 3, Lines 31-34 – Goodson].

Johnston in view of Lawson in view of Goodson does not disclose the following:
wherein a first subset of the common parameters and the proprietary parameters are configured to be provided to the dedicated solution using an agent running on a virtual machine of the dedicated solution to run at least a first task among the chain of tasks, and 
Nonetheless, this feature would have been made obvious, as evidenced by Fu.
(Fu teaches that a first subset of the common parameters, e.g. “generic information about a service such as name, version, service type, capabilities, service parameters” [0103], and the proprietary parameters, e.g. “cloud specific commands and/or parameters” [0030], are configured to be provided to the dedicated solution using an agent running on a virtual machine [0081] of the dedicated solution or private solution [0005] to run at least a first task/action [0081] among the chain of tasks [0050-0051; Fig. 1, See entire diagram])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawson in view of Goodson with the teachings of Fu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Fu with respect to the dedicated solution of Johnston in view of Lawson in view of Goodson.
The motivation would have been as follows: “Action Executor 235-1 may communicate securely with a management agent in the VM to remotely execute the script” [0081 – Fu].
 
However, Johnston in view of Lawson in view of Goodson in view of Fu does not disclose the following:
wherein a second subset of the common parameters and the proprietary parameters are configured to be provided to the shared solution using a gateway for the shared solution to run at least a second task among the chain of tasks.
Nonetheless, this feature would have been made obvious, as evidenced by Chandrasekran.
Chandrasekran teaches that a second subset of the common parameters, e.g. “a specific format such as raw disk, virtual machine disk (VMDK), qcow, etc.” [0055], and the proprietary parameters [0039, 0067], e.g. “the specific instance or workload type, requirements, parameters, and/or criteria for Formatted VM Image” [0067] are configured to be provided to the shared solution using a gateway for the shared solution to run [0036, 0044], e.g. “The cloud gateway 235 may be configured as a VM running in the public cloud 210” [0036], at least a second task among the chain of tasks/operations [0039] – see converted virtual image for task [0077-0078])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawson in view of Goodson in view of Fu with the teachings of Chandrasekran. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Chandrasekran with respect to the shared solution of Johnston in view of Lawson in view of Goodson in view of Fu.
The motivation would have been as follows: “The resulting template virtual machine image can be used to launch, initialize, and/or instantiate instances or workloads from the template virtual machine. Thus, by creating template virtual machine images specifically designed for a target location (e.g., cloud or datacenter), the cloud entity 304 can move virtual machines from a source location to the target location, and run workloads or instances for the virtual machine on the target location” [0079 – Chandrasekran].
Regarding claim 21, Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran discloses the following: 
wherein the first subset is encoded into a dedicated format before the first subset is provided to the agent.  
Johnston teaches the first subset is encoded/translated into a dedicated format before the first subset, e.g. “The end users interact with the GUI or CLI to submit requests to the ECO API 2.5. The ECO API 2.5 translates these requests and engages the ECO Messaging Broker 2.1 to forward the requests to the respective ECO services/resources…translates the request directed to a specific target cloud service appropriately”, to the agent [0077], is provided to the agent, e.g. “The Client agent 2.15a listens for commands from the Tenant Messaging service 2.12, performs one or more actions, and then reports back when the task/action is complete” [0077])
Regarding claim 22, Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran discloses the following: 
wherein the second subset is encoded into a shared format before the second subset is provided to the gateway.
(Lawson teaches the second subset is encoded into a shared format with an identifiable tag [0086, 0093, 0095, 0097], e.g. “a historian tag or identifier that indicates the data item's origin or context within the organizational hierarchy (e.g., SoCal:DieCastArea:#1HeadlineMachine:DowntimeTracking:DowntimeMinutes). Data model 1004 can represent industrial controllers, devices, machines, or processes as data structures (e.g., type instances)” [0086], before the second subset is provided to the gateway [0092-0094], e.g. “the necessary historian configuration data has been set” [0089])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston with the teachings of Lawson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the encoding technique of Lawson in accordance with the task request of Johnston.  
The motivation would have been to provide “adherence” to a data model [0086 – Lawson
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable by Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran in view of Mital et al. (Pub. No. US2019/0179725 filed on December 8, 2017; hereinafter Mital).
Regarding claim 20, Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran does not disclose the following: 
wherein the graphical user interface is further configured to display performance metrics from the two or more disparate cloud services.  
Nonetheless, this feature would have been made obvious, as evidenced by Mital.
(Mital teaches that the graphical user interface is further configured to display performance metrics [0024] of the two or more disparate cloud service [0011, 0024], e.g. “the cloud application manager 102 may display the collected performance metrics from the first and second public cloud computing networks 108 and 110 through a graphical user interface” [0024])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran with the teachings of Mital. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Substitute the graphical user interface of Johnston in view of Lawson in view of Goodson in view of Fu in view of Chandrasekran with that of Mital.  
The motivation would have been as follows: “The performance metrics may be displayed in any suitable manner, such as in a table or graph” [0024 – Mital].


Response to Amendment
Applicant’s arguments, see “REMARKS”, filed March 4, 2021, with respect to claims 1-2, 4, 6-7, 9-11, 13, 15-16, and 18-25. 
Those argument have been considered, and accordingly Examiner performed a further examination on the claims. As a result, Examiner discovered supplementary teachings from prior art of Goodson et al. (Pat. No. US/8978034 issued on March 10, 2015; hereinafter Goodson).
However the arguments are moot in view of a new grounds of rejection under 35 U.S.C. 103.
Examiner recommends further amend the claims to overcome the prior art teachings of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        May 27, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199